Martin, J.
delivered the opinion of the court. The plaintiff, beneficiary heir of Tho*526mas Beale, ir.» brought suit on sundry notes J of the defendant, given for property purcha-secj at tjie ga}e Df estate.
The' district court cannot act on claims against a Succession.
The answer sets forth that the consideration of the notes has failed, the property purchased having been declared to have been acquired under a simulated sale, which has been judicially set aside. There was a prayer for the cancelling of the notes.
There was judgment for the defendant, and the plaintiff appealed.
The record shows that the facts stated in the answer are true: but the appellee has urged that the estate of his son has large claims on those of his father, the defendant’s husband, for improvements on the premises, large advances and long services.
Admitting this to be true, these claims are to be preferred against the defendant and the heirs of her husband; the district court could . . . not have acted on them m the present suit.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.